Citation Nr: 1202236	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for sacroiliitis. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active service from July 1983 and March 1984. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2003 and May 2008 by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2009 decision, the Board denied the Veteran's claim for service connection for a lumbar spine disability, as well as his claim for a disability evaluation in excess of 10 percent for his service-connected sacroiliitis.  The Veteran appealed that decision to the U.S. Court of Appeal for Veterans Claims (Court). 

In a May 2011 Memorandum Decision, the Court vacated the Board's decision and remanded both claims for further development and readjudication in compliance with directives specified.  To comply with the Court's order, the Board in turn is remanding the claims to the RO for additional evidentiary development and consideration.  VA will notify the Veteran if further action is required.


REMAND

The Court pointed out in its memorandum decision that a February 2008 VA examination report relied on by the Board was inadequate with respect to both claims on appeal.  Therefore, additional medical comment is required to comply with the Court's order.  

With respect to the propriety of the initial 10 percent rating assigned for the Veteran's sacroiliitis, this claim was granted on the basis that it preexisted service but was permanently aggravated during service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306 (2011).  This is significant because, in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service or whether it is determined upon the evidence of record to have existed at that time.  See 38 C.F.R. § 3.322(a) (2011).  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  Id.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  Id.  (Emphasis added).

In this case, it is unclear from the record whether the degree of disability due to sacroiliitis at the time the Veteran entered service is ascertainable in terms of the schedule.  This is because an enlistment examination in May 1983 made no reference to back pain.  Although the Veteran reported a history of arthritis, there was no evidence of this on examination.  Shortly after entering service, however, he was evaluated for complaints of multiple joint pain. He gave a history of juvenile rheumatoid arthritis (JRA) as a child, with symptoms similar to those he had been experiencing recently.  The joints that caused particular problems were the right knee, the ankles, the proximal interphalangeal joints of the hands, the hips, and the sacroiliac joint.  Radiographs showed questionable L4 "spondolysis" on the left.  The Veteran was temporarily placed on a physical profile and subsequently recommended by a Physical Evaluation Board (PEB) for discharge from service.  The diagnoses were "spondolysis," L4, left and polyarthralgia, which, the examining physician concluded existed prior to service and had been service-irritated, but not service-aggravated.

Based on these findings, it may be the case that the degree of disability due to the Veteran's sacroiliitis is not ascertainable in terms of the rating schedule, in which case no deduction will be made.  See 38 C.F.R. § 3.322(a).  The only medical opinion addressing aggravation of the Veteran's preexisting sacroiliitis is contained in a February 2008 VA examination report.  However, the VA examiner did not address the relevant questions.  After finding that the Veteran's sacroiliitis existed prior to his military service and made worse as a result of service, the VA examiner concluded: "The base line manifestation of sacroiliitis related to [juvenile rheumatoid arthritis]/connective tissue disease is 90%; the additional manifestation related to military service I judge 10%."  As pointed out by the Court in its May 2011 memorandum decision, this opinion is inadequate because the examiner provided no supporting rationale as to why the baseline manifestation is 90%, with only 10% due to the in-service aggravation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 298 (2008) (concluding that a medical opinion is not entitled to any weight "if it contains only data and conclusions.")  

Therefore, since this examination is inadequate, the Veteran should be afforded another VA examination to determine, if possible, the degree of disability over and above the degree of disability existing at the time of entrance into active service.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Massey v. Brown, 7 Vet. App. 204 (1994).  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  See 38 C.F.R.    § 3.322(a).

Next, the Board also finds that additional medical comment is required to determine whether the Veteran's lumbar spine disability is related to service.  In the May 2011 memorandum decision, the Court found that the February 2008 VA examination was inadequate with respect to the opinion concerning the etiology of the Veteran's lumbar spine disability - diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine.  The VA examiner concluded that the Veteran's lumbar spine disability is not related to service based on the fact that a computed tomography (CT) scan of the lumbar spine in 1991 was normal, but that a CT scan in 2001showed degenerative disc disease of the lumbar spine at L3-4.  The examiner thus concluded that the Veteran's disc disease must have had its onset at some point during this period after service.  The Court found that the VA examiner offered no supporting rationale for her opinion that the Veteran's degenerative disc disease "was not related to activities of military service."  

It is noted that several opinions provided by the Veteran's private physician who indicated that the lumbar spine disability had its onset in service are of record.  This physician stated, "Arthritis in the spine on x-ray does not happen immediately after an injury.  It takes time for joint spaces to narrow, for spurs to form . . . As you know, there was a question of L4 problem and it turn out years later that arthritis does show up in that area."  This physician later stated, "It is not uncommon for an injury to the spine to show no abnormality acutely, only to show degenerative changes such as spur years later.  Spurs do not form overnight." 

In light of these conflicting opinions, further medical comment is needed to determine whether the Veteran's lumbar spine disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In doing so, the examiner must also consider the Veteran's statements that he injured his back in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.)  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence is potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA compensation examination for additional medical comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's current lumbar spine disability is a result of his service or dates back to his service.

All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include a full review and consideration of the service treatment records, the opinion contained in the February 2008 VA examination report, the opinions from his private physician which indicate that his lumbar spine disability had its onset in service, and the Veteran's statement that he injured his back in service.   

If this requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation.  Merely stating this or a conclusion without rationale will not suffice. 

2.  Also schedule an appropriate VA examination to determine, if possible, the degree of disability due to the Veteran's service-connected sacroiliitis over and above the degree of disability existing at the time of entrance into active service.  

All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

In doing so, the examiner should first attempt to determine the degree of disability at the time of entrance into service in terms of the schedule, which in this case pertains to limitation of motion of the thoracolumbar spine pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  If this determination is not ascertainable, the examiner should state this fact in the report.  The examiner should then determine the current severity of the Veteran's sacroiliitis, regardless of whether an opinion can be provided concerning the degree of disability at the time of entrance into service. 

The examiner must describe all current symptomatology referable to the Veteran's service-connected sacroiliitis.  In reporting the results of range-of-motion testing, the examiner must identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  Also, the examiner should indicate whether there is ankylosis or any associated neurological impairment. 

Normal ranges of motion of the thoracolumbar spine for VA purposes are from 0 to 90 degrees of flexion, from 0 to 30 degrees of extension, from 0 to 30 degrees of left and right lateral flexion, and from 0 to 30 degrees of left and right rotation.  See the Schedule for Rating Disabilities effective September 26, 2003, Plate V, Range of Motion of Cervical and Thoracolumbar Spine.

The examiner must discuss the rationale of any opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation.  Merely stating this or a conclusion without rationale will not suffice. 


3.  Then readjudicate these remaining claims in light of the additional evidence.  In rating the Veteran's service-connected sacroiliitis, the RO should deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


